United States Court of Appeals
                      For the First Circuit

No. 05-2469

                          UNITED STATES,

                            Appellee,

                                v.

               ERNESTO CIRILO-MUÑOZ, a/k/a Nesty,

                      Defendant, Appellant.



                           ERRATA SHEET


     The opinion of this Court issued on October 2, 2007, is
amended as follows:

     On p.17, line 4, "baby boy" should be "baby girl."

     On p.18, line 22, "this bloody clothes" should be "his bloody
clothes."

     On p.20, line 6 of footnote 18, "Agents Medina and Page's 302
Report" should be "Agents Medina and Pages' 302 Report."

     On p.24, line 3 of footnote 35, "of just to Saúl" should be
"or just to Saúl."

     On p.33, line 6 of footnote 61, "Mejías and Tony in the
Suzuki" should be "Mejías and Saúl in the Suzuki."

     On p.45, line 9, "How it can be argued" should be "How can it
be argued."

     On p.46, line 13, "on the ground at the results" should be "on
the ground that the results."